       Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 1 of 11




1    JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
2    507 Polk Street, Suite 350
     San Francisco, CA 94102
3    (415) 771-3801
     jphilipsbo@aol.com
4
     MARTÍN ANTONIO SABELLI - SBN 164772
5    Law Offices of MARTIN SABELLI
     740 Noe Street
6    San Francisco, CA 94114-2923
7    (415) 298-8435
     msabelli@sabellilaw.com
8
     Attorneys for BRIAN WAYNE WENDT
9
10                        IN THE UNITED STATES DISTRICT COURT
11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION
13   UNITED STATES OF AMERICA,                       Case No. CR-17-00533-EMC
14         Plaintiff,                                BRIAN WENDT’S SUPPLEMENTAL
15                                                   OPPOSITION TO GOVERNMENT
     vs.                                             MOTION FOR LEAVE TO FILE FOR
16                                                   RECONSIDERATION OF
     JONATHAN JOSEPH NELSON, et al.,                 JANUARY 13, 2021 DISCOVERY
17                                                   ORDERS [DOC 1448] AND
           Defendants.                               PROPOSED MOTION FOR PARTIAL
18                                                   RECONSIDERATION [DOC 1449]
19                                                   Date: March 24, 2021
                                                     Time: 9:00AM
20                                                   Dept: The Honorable Edward M. Chen
                                                           District Judge
21
22
           The Government has moved to reconsider two case management orders issued on
23
     January 13, 2021 complaining that the Court failed to consider Rule 16 and the Jencks
24
     Act before ruling. (Docket 1448). Based on this both surprising and unsubstantiated
25
     complaint, the Government secured from the Court an opportunity to supplement its
26
     highly redacted motion (Docket 1449) so that the defense could have a reasonable
27
     opportunity to respond. Unfortunately, and consistent with its approach to discovery
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                 1
           Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 2 of 11




1    issues throughout this case, the Government has not only failed to provide a remotely
2    colorable basis for moving to reconsider its January 13, 2021, orders but has also failed to
3    respect the letter and spirit of the Court’s February 24, 2021, order which the Court
4    issued to provide the Government the opportunity to permit the defense to have sufficient
5    information to respond to the Motion to Reconsider. The Government’s approach here,
6    embodied in the Government’s 3 page March 3, 2021, letter to defense counsel amounts
7    to strategic gesture, and not to a substantive response to the Court’s directive, or the
8    stated defense arguments and concerns—particularly those of counsel for Brian Wendt.
9    The Government has failed to comply with the purpose and intent of disclosure orders
10   dating back to June of 2019. The latest failure clearly does little to address and help
11   remedy the substantial limitations imposed by the pandemic on the defense work during
12   the home stretch before trial.
13               For these reasons, Brian Wendt submits that this Court should affirm its necessary
14   and well-considered case management orders that were issued, as this Court knows,
15   based upon a fully developed record. Mr. Wendt submits that this Court’s existing
16   January 13, 2021, case management orders are necessary to allow his counsel to conduct
17   necessary litigation and investigation before the October trial date and that, absent these
18   orders, he will face the choice between going to trial unprepared to address the
19   centerpieces of the Government’s list of witnesses or moving for a continuance of the
20   trial date despite the fact that he will have been in custody for more than four years
21   should the trial commence in October.
22          I.       On January 13, 2021, this Court Issued Two Case Management Orders
                     Necessary to Allow the Defense to Prepare for Trial Before October 2021.
23
24               On January 13, 2021, this Court issued two case management orders to address the
25   limitations imposed by the pandemic on defense functions in the few months remaining
26   before the October trial date.1 More specifically, this Court ordered the Government to
27
28   1
         On January 13, 2021, according to the Minutes, the Court “addressed the Government’s appeal of Judge Beeler’s

      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                                2
           Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 3 of 11




1    produce witness statements six months before trial and to immediately produce AEO
2    materials which had been improperly withheld by the Government despite numerous
3    direct orders first issued in June 2019 and reaffirmed repeatedly since that date. The
4    Court heard extensive argument of these issues – which had been fully briefed – and
5    ruled, in no uncertain terms, that these orders were necessary to move this case toward an
6    October trial date given the unprecedented challenges to the Sixth Amendment function
7    during the pandemic:
8                 [W]e’re confronted with pandemic situations and extraordinary
                  situations where you can’t just go by the ordinary rule about, well, we
9
                  can disclose six weeks before, eight weeks before and that’s plenty of
10                time to do your investigation; both given the complexity of this case, as
                  well as the potential unknown[s] out there about what can be done, how
11
                  quickly it can be done, at what point we can resume – can the parties
12                resume the normal processing of investigation and preparation for trial.
                  And yet we have to make a decision whether we’re going to try to hold
13
                  this trial date.
14
                  So these present extraordinary circumstances which underscores this
15                Court’s inherent power in the W.R. Grace case to order early discovery.
16                And early discovery in an unusual circumstance that – for which there
                  was no precedent, whether it’s Cerna or any of those other cases.2
17
18         II.      The Government Clearly Failed to Provide Any Basis to for Leave to
                    Move to Reconsider.
19
20               After the January 13, 2021, hearing, the Government moved for reconsideration of

21   these necessary orders. (Docket 1448 and 1449). The Government so moved on the

22   extremely thin and easily refutable notion that the Court failed to consider both Rule 16

23
24   discovery order….” [Doc 1419, at page 4.] The January 13 Order had required continuing disclosure of ‘witness
     safety’ material designated as AEO. Also, the Court affirmed the Beeler Order “only with respect to the three
25   defendants currently scheduled to be tried in Group 1.” (Doc 1419, at page 4.) The Court set forth further
     requirements, including that the Government should provide the defense with information about “…the number of
26   Jencks witnesses whose statements are being withheld and the number of pages of Jencks materials so that
     defendants will have some notion of their scope.” (Doc 1419, at page 4.)
27
     2
         Transcript of proceedings of January 13, 2021, at RT 116:7-21.
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                                3
         Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 4 of 11




1    and the Jencks Act before issuing its Orders.3
2              This notion as well as what arguments the Government mustered collide with the
3    actual record in this case, and with the stated bases for the Court’s Order. This Court did
4    not negligently overlook the Jencks Act and Rule 16 in issuing these orders. In fact, the
5    transcript of the January 13, 2021 hearing includes numerous references by Government
6    counsel to the Jencks Act and to Rule 16 across many pages of argument regarding these
7    orders.
8
         III.     The Government Squandered the Opportunity to Provide the Accused
9
                  with Sufficient Information to Litigate the Motion to Reconsider.
10
               On February 24, 2021, the Court heard argument regarding the Government’s
11
     Motion for Leave. Without responding to questions about the level of the Government’s
12
     compliance with Judge Beeler’s rulings beginning in 2019 for rolling productions of
13
     AEO materials (RT 14-15), the Government explained to the Court that it was seeking
14
     reconsideration of the January 13 Order as it applied to 172 pages of materials that had
15
     been submitted to the Court (RT 16), supplemented by information contained in one
16
     individual’s phone (RT 16-17).4 The Government’s argument was that it was seeking to
17
     have the Court exempt from six months prior to the trial disclosure those materials
18
     specifically identified in Exhibits 8-12 of the ex parte submission to the Court (a
19
     combination of Agent reports and actual Jencks Act statements). (RT 19.) For these
20
     materials specifically identified, the Government was proposing a production three
21
     months before trial. (RT 19.)
22
               Counsel for Jon Nelson responded that in order to be able to address the question
23
24
     3
25   The Government filed its motion for leave to file a motion for reconsideration (Doc 1448), together with the actual
     motion (Doc 1449), which was opposed by the Group 1 defendants in a filing on February 5, 2021 (Doc 1474). This
26   was the frame for the arguments made on February 24, 2021.
     4
27    This Court should establish whether or not there have been intentional violations by the Government of the AEO
     case management orders. The record suggests that the Government has withheld reports that existed in 2019 and
28   should have been disclosed. This Court should voir dire the Government and what has been withheld and why.

      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                              4
         Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 5 of 11




1    of whether the defense should respond to the Government’s motion for leave, it would be
2    useful for the defense to at least have some notion of what type of information was
3    involved in the 170-plus pages so that the defense could assess a substantive response.
4             During the hearing, the Wendt defense noted its concern that the proposal made by
5    Mr. Novak on behalf of Jon Nelson, might be viewed as confusing, in view of existing
6    orders that had been put in place by Judge Beeler and that were supposed to have been
7    complied with on a rolling basis. As counsel for the Wendt defense pointed out: “And we
8    are now back to discussing, sort of parsing out alternative mechanisms for the
9    government to comply with some aspect of Judge Beeler’s orders. It just doesn’t make
10   sense. We’re not moving this case forward in that respect.” (RT 34:15-18.)5
11            Notwithstanding Mr. Wendt’s objections to the motion, the Court carved out
12   “middle ground” by offering the Government the opportunity disclose limited useful
13   information “in the vein of a privilege log” (Docket 1513, Minute Order) to allow the
14   defense to evaluate the merits of the reconsideration motion based on some understanding
15   of the reports and materials withheld.6
16            Unfortunately, the Government squandered the opportunity extended by the Court.
17   Rather than providing the defense with information that would allow the defense to
18   oppose the Government’s motion in a meaningful way, the Government provided a letter
19   on March 3, 2021, attached hereto as Exhibit 1, that conveys virtually no useful
20   information at all consuming, in the process, another month of valuable and limited time
21   as we slouch toward the October trial date. The Government’s March 3, 2021 letter
22   provides generalities at best, and in certain instances, simply a listing of the particular
23
24
     5
      The Wendt defense also indicated that it was not joining in Mr. Novak’s proposal “about some sort of alternative.
25   Our position is the Court has decided this already on multiple occasions.” (RT 34:20-22.)

26
     6
       The Court described the information to be provided as “a privilege log-type description,” (RT of February 24, 2021
     hearing at 36:21-22) and discussed the nature of proffer at pages 36-38 of that transcript. The Court directed, for
27   example, that the acts being discussed in the reports be “generically described” without revealing witness identities
     (RT at 37:3) The Court also directed that “it may not describe the exact act but something that happened as part of
28   their relationship with the enterprise, or whatever, versus something more specific.” RT at 38:14-16.

      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                              5
       Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 6 of 11




1    counts that the witness will “provide testimony” about. Providing the defense in a
2    racketeering conspiracy case “notice” that a witness will provide testimony relating to the
3    racketeering conspiracy – particularly one that covers multiple acts over a number of
4    years and jurisdictions – clearly fails to provide the level of specificity contemplated by
5    the Court and does not allow for a meaningful response by the accused. The
6    Government’s letter simply does not square with the representations made by the
7    Government to the Court on February 24, 2021, that the letter would sufficiently inform
8    defense counsel of the nature of information pertinent to five witnesses.
9             Given the total lack of a basis for leave to reconsider compounded by the failure to
10   comply with this Court’s specific order to provide the defense with sufficient information
11   to engage the merits, this Court should not reward the Government’s stonewalling and
12   should not waste another day of the limited days remaining before trial.
13      IV.      The Government Has Consistently Violated this Court’s AEO Discovery
                 Orders.
14
15            Regrettably, the need for firm case management of this set of discovery issues
16   cannot be summarized in a nutshell. This is because one of the issues before the Court,
17   AEO disclosures, has been litigated numerous times since Judge Beeler first issued her
18   clear and unequivocal order requiring disclosure of law enforcement reports on a rolling
19   basis. (Docket 703).
20            Beginning in June 2019, this Court issued a series of Orders regarding AEO
21   discovery of law enforcement reports. The Court did so, invoking its case management
22   authority, based on a pattern of delay by the Government with respect to discovery, death
23   penalty notice, and disclosures (some of which alerted the defense to conflict issues
24   which have required significant delays and complications in the defense). The Court, first
25   through the Magistrate Court and subsequently through the District Court, issued clear
26   and specific Orders intended to allow the defense to operate on a reasonably level playing
27   field and understand the parameters of the Government’s case. Though no one knew what
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                    6
        Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 7 of 11




1    was to come in 2020, the Court took these measures before the pandemic froze
2    investigation in the field.
3           The Government has consistently stonewalled these Orders. First, the Government
4    claimed that these Orders merely required a little less redaction. That was litigated and
5    rejected. Then the Government claimed that the Court had not ordered rolling production.
6    That was litigated and rejected (though the Government made this argument again twice
7    during recent hearings in the District Court). After failing to make any rolling
8    productions, in October 2019, the Government requested specific exclusions and the
9    Court granted a set of limited, specific, and minimal exclusions from the productions.
10          Many months later, in late May 2020, the Government let slip during a hearing
11   that it had it AEO materials which it had not produced in 2019 despite this Court’s
12   Orders. The Government did not explain the reasoning for withholding these documents
13   except to repeat its incorrect and twice-litigated-and-rejected view that the Court had not
14   ordered rolling productions. When Mr. Wendt objected to this violation of the Orders, the
15   Government asked for an opportunity to brief these issues and, again, the Court heard and
16   rejected the Government’s arguments in September 2020.
17          This scenario occurred again on January 13, 2021 and, again, the Court ordered
18   the Government to comply with the June 2019 Order.
19
20          V.     THE GOVERNMENT HAS OVERSTATED THE REACH OF THE
                   JENCKS ACT WHICH, IN ANY CASE, IS SUBORDINATE TO
21                 CASE MANAGEMENT PREROGATIVES UNDER W.R. GRACE
22                 GIVEN THE EXTRAORDINARY CIRCUMSTANCES OF THE
                   PANDEMIC.
23
            The Government’s argument to this Court on February 24, 2021, clearly
24
     overstated the reach of the Jencks Act. The Government attempted to characterize agent
25
     reports of witness interviews as the “Jencks statements of authoring agents….” (RT 19:5-
26
     7.) That argument was not correct. The Jencks Act encompasses witness statements and
27
     does not encompass narrative reports and memoranda from law enforcement officers. As
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                  7
         Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 8 of 11




1    demonstrated by the U.S. Supreme Court’s ruling in Campbell v. United States, 365 U.S.
2    85 (1961), in a case in which the Government contended that an FBI Agent’s interview
3    report of a witness was not a Jencks Act statement under the circumstances of that case,
4    the United States Supreme Court chided both the Government, and a District Judge, for a
5    failure of inquiry into the nature and content of an interview report, which the
6    Government chose in that case to not characterize as a ‘statement.’ “We conclude that
7    because these errors in the conduct of the inquiry, petitioners are entitled to a
8    redetermination of their motion for the production of Staula’s pretrial statements…” Id. at
9    99-100.7
10            The record of the status conference and hearing of February 24, 2021, does not
11   indicate, or even suggest, that the Court conducted an independent review such as to be
12   able to assess the extent to which the Government was accurate in stating that it would
13   have the right to withhold disclosure of the vast majority of the 172-plus pages of
14   material discussed during the hearing on the basis that the bulk of that material was truly
15   Jencks Act covered. Nor did the Court indicate, in response to the Government’s
16   assertions that the Government had concluded that there was no Brady material
17   intertwined, that the Government had accurately determined that it was not withholding
18   any non-Jencks Brady material. This type of material, as Judge Alsup concluded, is
19   material “that district courts have the authority, upon a proper record, to exercise their
20   discretion to require…be disclosed prior to the commencement of trial.” U.S. v. Cerna,
21   633 F.Supp.2d 1053, 1057-58 (N.D.Cal, 2009), relying in part on United States v. W.R.
22   Grace, 526 F.3d 499, 513 (9th Cir., 2008).
23
24
25
     7
       It should be noted, moreover, that the Jencks-as-to-agents argument is totally inconsistent with the Government’s
     stated purpose for the appeal: to protect civilian witness identities. Asserting that law enforcement witness
26   statements are Jencks should not be disclosed is, at best, a tactic to protect information obtained from civilian
     witnesses but not recorded as verbatim or substantially verbatim. Again, what is at stake here is information, not
27   witness statements, which the Government possesses and can use to investigate and shape it case but which the
     defense cannot.
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                               8
        Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 9 of 11




1
2       V.      THE GOVERNMENT ERRONEOUSLY MAKES REFERENCE TO
                THE RULE OF U.S. v. FORT et al., WHICH, IN ANY CASE, IS
3
                SUBORDINATE TO CASE MANAGEMENT PREROGATIVES UNDER
4               W.R. GRACE.
5
             The question of exactly how much of the information cabined by the Government
6
     and presented to the Court in camera and ex parte is actually sought to be protected under
7
     an exercise of discretion within the meaning of F.R.C.P. 16(d) remains a mystery to the
8
     defense.
9
             Presumably, on February 24, 2021, the Court had in mind a procedure that would
10
     be useful in permitting the defense access to information that would allow defense
11
     preparation for the Group 1 trial to proceed while avoiding presenting danger to the
12
     safety of five specific witnesses. The March 3, 2021 letter is insufficient. It does not
13
     respond to the Court’s suggestions of content or to defense counsels’ suggestions (made
14
     on February 24, 2021) of what might avoid having the Court fully consider the merits of
15
     the Government’s proposed motion for reconsideration. As the Court made clear in its
16
     Discovery Order of January 13, 2021, the discovery-related management of this case has
17
     to be viewed in context given the circumstances under which the defense is attempting to
18
     prepare itself for trial in the midst of a worldwide pandemic and in the middle of attempts
19
     throughout California and other states to abate what has been a more than yearlong
20
     nationwide disaster. In that context, citing rulings like U.S. v. Fort, 472 F.3d 1106 (9th
21
     Cir., 2006), has limited utility. The reality in this case is that much of what the
22
     Government seeks to shield here does not fall under the Fort rule in that few investigative
23
     reports at issue in this particular case were created prior to the involvement of a Federal
24
     prosecutor’s involvement and prior to a Federal investigation. Id., at 1110-11.
25
                                           CONCLUSION
26
             This Court entered a Discovery Order in this case designed to facilitate preparation
27
     for a trial that would be conducted under extraordinary circumstances (both the
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                    9
       Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 10 of 11




1    preparation and likely the trial as well). The Government’s attempt to thread the needle
2    through the production of a barely informative three-page letter should be considered
3    insufficient to foreclose implementation of the Court’s February 13, 2021 Discovery
4    Order as it was entered, or Judge Beeler’s preexisting orders concerning rolling AEO
5    discovery.
6
7    Dated: March 17, 2021                    Respectfully Submitted,
8                                             JOHN T. PHILIPSBORN
                                              MARTIN ANTONIO SABELLI
9
10                                              /s/ John T. Philipsborn
                                              JOHN T. PHILIPSBORN
11                                            Attorneys for Brian Wayne Wendt
12
13                                             /s/ Martín A. Sabelli
                                              MARTIN ANTONIO SABELLI
14                                            Attorneys for Brian Wayne Wendt
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                 10
       Case 3:17-cr-00533-EMC Document 1567 Filed 03/17/21 Page 11 of 11




1                                        PROOF OF SERVICE
2
            I, Melissa Stern, declare:
3
            That I am over the age of 18, employed in the County of San Francisco,
4
     California, and not a party to the within action; my business address is Suite 350, 507
5    Polk Street, San Francisco, California 94102.
6
            On March 17th, 2021, I served the within document entitled:
7
            WENDT DEFENSE SUPPLEMENT TO OPPOSITION [DOC 1447] TO
8
            MOTION FOR LEAVE TO FILE FOR RECONSIDERATION OF
9           JANUARY 13, 2021 DISCOVERY ORDER [DOC 1448] AND PROPOSED
            MOTION FOR PARTIAL RECONSIDERATION [DOC 1449]
10
11   ( )    By placing a true copy thereof enclosed in a sealed envelope with postage thereon
            fully prepaid, in the United States Mail at San Francisco, CA, addressed as set
12
            forth below;
13
     (X)    By electronically transmitting a true copy thereof through the Court’s ECF system;
14
15   ( )    By having a messenger personally deliver a true copy thereof to the person and/or
                 office of the person at the address set forth below.
16
17
            AUSA Kevin Barry
18
            AUSA Ajay Krishnamurthy
19          AUSA Lina Peng
20
            All defense counsel through ECF
21
            Executed this 17th day of March, 2021, at San Francisco, California.
22
23                                        Signed:        /s/ Melissa Stern
                                                         Melissa Stern
24
25
26
27
28
      BRIAN WENDT’S SUPPLEMENTAL OPPOSITION TO GOVERNMENT MOTION FOR LEAVE TO FILE FOR
     RECONSIDERATION OF JANUARY 13, 2021 DISCOVERY ORDERS [DOC 1448] AND PROPOSED MOTION FOR
                              PARTIAL RECONSIDERATION [DOC 1449]
                                                    11
